ITEMID: 001-89031
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: CHAMBER
DATE: 2008
DOCNAME: CASE OF RODICHEV v. RUSSIA
IMPORTANCE: 4
CONCLUSION: Violation of Article 6 - Right to a fair trial;Violation of Article 1 of Protocol No. 1 - Protection of property
JUDGES: Anatoly Kovler;Elisabeth Steiner;George Nicolaou;Giorgio Malinverni;Khanlar Hajiyev;Sverre Erik Jebens
TEXT: 4. The applicant was born in 1946 and lives in Balakhna, a town in the Nizhniy Novgorod Region.
5. On 29 July 2003 the Polyarnozorinskiy District Court of the Murmansk Region relied on the Law on State Pensions and ordered a pension authority to recalculate the applicant’s pension and to pay arrears. This judgment became binding on 27 August 2003, but was not enforced.
6. On 23 October 2003 a bailiff attached the authority’s accounts. The authority applied for a judicial review of the attachment order. On 28 October 2003 the bailiff stayed the enforcement proceedings for ten days pending the judicial review. Later, the bailiff stayed the proceedings four more times: on 11, 20, and 30 November, and 10 December 2003. On 18 December 2003 the District Court approved the attachment order, but since the authority had appealed against this decision, the enforcement was stayed pending the appeal, i.e. until 10 March 2004.
7. The applicant was absent from the hearing of 18 December 2003. According to the court, the applicant had asked for the hearing to be held in his absence. According to the applicant, he had never been invited.
8. In separate proceedings, on 29 January 2004 the Constitutional Court gave its own interpretation of the Law on State Pensions.
9. The pension authority considered that this interpretation superseded the interpretation given by the District Court, and on this ground asked it to reconsider the case due to newly-discovered circumstances. On 17 November 2004 the District Court granted this request, rejected the applicant’s claim against the pension authority, and terminated the enforcement proceedings.
10. Under section 9 of the Federal Law on Enforcement Proceedings of 21 July 1997, a bailiff must enforce a judgment within two months.
11. Under section 19 of this Law, if there are interfering circumstances, a bailiff may on his own initiative or on the initiative of the debtor stay enforcement proceedings for a period of up to ten days. In this case he shall issue a decision in this regard and notify it to the parties, to the court, or any other body that has issued the writ of enforcement. This bailiff’s decision may be appealed against in a relevant court within ten days.
VIOLATED_ARTICLES: 6
P1
VIOLATED_PARAGRAPHS: P1-1
